OPINION
HOFFMAN, Judge.
Appellant-defendant David W. Smith appeals from his conviction for operating a vehicle while intoxicated, as a Class D felony. The facts most favorable to the judgment are presented below.
On May 21, 1994, Smith consumed a beer or two with his boss after work. At approximately 8:30 P.M., Smith drove to the North-side Tavern. Smith consumed two more beers at the tavern. He then purchased a six-pack of beer and drove away.
At approximately 10:30 P.M. the same evening, Jennifer Allen heard a vehicle pull up in front of her house at 603 Orchard before she went to bed. Later that night, Allen woke up and observed the vehicle still in front of her house with its engine running. Allen notified the Valparaiso, Indiana Police Department.
On May 22, 1994, at approximately 12:55 A.M., Valparaiso Police Officers Mike McLinn and Jason Wallace arrived on the scene and observed Smith’s Oldsmobile Ciera protruding into the traveled portion of the roadway. The officers both noted that the Oldsmobile’s engine was running and that its transmission appeared to be in the “reverse” position. Additionally, Officer McLinn testified at trial that the Oldsmobile’s brake and back-up lights were on and that Smith’s foot was on the brake pedal. Five full beer cans and three empty cans were scattered about the vehicle. Smith was passed out on the front seat of the Oldsmobile. The lower half of his torso was on the driver’s seat and the upper half was in the passenger’s seat. Smith had an open can of beer between his legs.
Officer McLinn shut off the vehicle and attempted to wake Smith. Smith failed to ‘ respond when his name was called several times. Finally, the officer managed to wake Smith by shaking him. Officer McLinn asked Smith to step out of the vehicle. Smith was not able to unlock or open his door. The officers unlocked and opened the Oldsmobile’s door. Smith pulled himself out of the vehicle. The officers noted that Smith’s balance was unsteady, his eyes were watery and bloodshot, his speech was slurred, and his breath smelled strongly of alcohol. Smith passed only one of the four field sobriety tests which were performed.
Officer McLinn concluded that Smith was intoxicated. The officer informed Smith of the implied consent law and secured his consent to submit to a chemical test for intoxication. Smith was transported to the Porter County Jail. At approximately 1:34 A.M., a breath test was administered to Smith. ■ The results of the test revealed that Smith’s blood alcohol content (BAC) level was 0.18% by weight.
Smith was charged by information with operating a vehicle with at least 0.10% by weight of alcohol in his blood, as a Class D felony, and driving while intoxicated, as a Class D felony. Following a bifurcated jury trial, Smith was convicted of driving while intoxicated, as a Class D felony. Smith now appeals.
Restated, the issues raised by Smith on review are:
(1) whether the trial court erred in instructing the jury regarding the effect of testing over 0.10%;
(2) whether the court erred in instructing the jury regarding the relation back of Smith’s breath test to the time Smith was operating his vehicle; and
(3) whether there is sufficient evidence to sustain his conviction.
Smith claims that the trial court erred in giving the following jury instructions:
COURT’S FINAL INSTRUCTION NO. 6
Under Indiana Law, at the trial of a person charged with violating the driving while intoxicated law, evidence of the amount of alcohol that was in his blood at the time of alleged violation as shown by a chemical analysis of his breath, is admissible as follows:
*219Evidence that there was ten-hundredths percent (.10%) or more, by weight of alcohol in his blood constitutes prima facie evidence that he was intoxicated.
COURT’S FINAL INSTRUCTION NO. 7
You are instructed that prima facie evidence is evidence which is sufficient to prove a fact standing alone, until contradicted and overcome by evidence to the contrary.
Specifically, Smith contends that the instructions impermissibly shift to him the burden of proof on the element of intoxication. The State counters that Smith has waived this issue by failing to object to Court’s Final Instruction’s Nos. 6 and 7 at trial. However, as this Court has previously noted, the giving of instructions which impermissibly shift the burden of proof on an element of the offense is generally considered fundamental error and mandates a new trial. Petrie v. State, 590 N.E.2d 603, 604 (Ind.Ct.App.1992).
The trial court’s instructions appear to be based, at least in part, on IND. CODE § 9-30-6-15(b) which states:
If, in a prosecution for an offense under IC 9-30-5, evidence establishes that:
(1) a chemical test was performed on a test sample taken from the person charged with the offense within the period of time allowed for testing under section 2 of this chapter; and
(2) the person charged with the offense had at least ten-hundredths percent (0.10%) by weight of alcohol in the person’s blood at the time the test sample was taken;
the trier of fact shall presume that the person charged with the offense had at least ten-hundredths percent (0.10%) by weight of alcohol in the person’s blood at the time the person operated the vehicle. However, this presumption is rebuttable.
Although the court’s instructions do not require the jury to find the presumed fact of blood alcohol content (BAC) level at the time of vehicle operation, it does require the jury to find the element of intoxication from proof of the BAC level at the time of testing. See Petrie, 590 N.E.2d at 604. The instructions given by the trial court in the present case are substantially similar to the burden-shifting instruction this Court found unconstitutional in Petrie. As observed in the prior case:
‘By defining prima facie as evidence sufficient to establish a given fact which will remain sufficient if uncontradicted, a reasonable juror could easily have understood the instruction as indicating [defendant] bore the affirmative burden of persuasion on the element of intoxication once the State proved a BAC level at the time of testing of .10%’
Id. at 604-605 (quoting Sturgeon v. State, 575 N.E.2d 679, 681 (Ind.Ct.App.1991)) (Emphasis original.) Accordingly, the trial court erred in giving the burden-shifting instructions to the jury.
The State contends that the giving of the burden-shifting instructions was harmless beyond a reasonable doubt. See Reid v. State, 529 N.E.2d 1309, 1309 (Ind.1988); Sturgeon, 575 N.E.2d at 682. However, as in Petrie, along with giving the erroneous burden-shifting instruction, the trial court also refused Defendant’s Jury Instruction No. 1 which provides:
Evidence that David Smith’s blood had ten-hundredths percent by weight alcohol, or more, is not sufficient, in and of itself, to establish that David Smith was intoxicated.
Instruction No. 1 is a correct statement of the law and is not covered in substance by any other instruction given. See Warner v. State, 497 N.E.2d 259, 262 (Ind.Ct.App.1986). Moreover, the instruction would have explained the infirmed instructions the court gave, thereby diminishing their harmful effect on the jury. The trial court’s refusal of Defendant’s Instruction No. 1, in conjunction with its giving of the erroneous burden-shifting instructions, requires reversal.
In light of our resolution of the instructions issue, we need not address the other issues Smith raises except to note that there is sufficient evidence to support the conviction. When faced with conflicting testimony, it is for the jury to determine the credibility of the witnesses. See Scrougham v. State, 564 N.E.2d 542, 544 (Ind.Ct.App.1990) trans. denied. Further, since the issue *220may arise on retrial, the trial court’s Instruction No. 8 regarding the relation back of the results of Smith’s breath test to the time Smith operated his vehicle is a correct statement of law. See IND. CODE § 9-30-6-15; Platt v. State, 589 N.E.2d 222, 231 (Ind.1992).
Reversed and remanded for a new trial.
GARRARD, J., concurs with opinion.
STATON, J., dissents with opinion.